Case 1:20-cv-00813-LPS Document 53 Filed 10/27/20 Page 1 of 4 PagelD #: 1249

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

IN RE: )
} Case No. 1:20-cv-00813-LPS
ALTABA, INC,, )
)
)

Petitioner.

[PROPOSED] ORDER GRANTING ALTABA, INC,’S AND THE UNITED STATES OF
AMERICA’S JOINT MOTION REGARDING CLAIMS RAISED BY
CLAIMANT THE INTERNAL REVENUE SERVICE

Upon consideration of Altaba, Inc.’s (““Altaba”) and the United States of America’s Joint

Motion Regarding Claims Raised by Claimant sie eal ‘Ook, Service (the “Motion”),
ITIS HEREBY ORDERED this ow “day of ~ NAKA Caley 2020, that:

1. The Motion i is GRANTED;

2. Altaba has complied with the procedures set forth in 8 Del. C. § 280 with respect
to the claims of the Internal Revenue Service (the “Service”;

3. Altaba has provided adequate notice to the Service under 8 Del. C. § 280;

4. The Service has filed an answer and counterclaim in response to Altaba’s Verified
Petition for Determinations Pursuant to 8 Del. C. § 280 (the “Petition”) filed in the Delaware
Court of Chancery proceeding from which this action was removed;

5. The Service has commenced a “proceeding” within the meaning of 8 Del. C. §
280(a)(4) with respect to the Third Revised Claims (as defined in the Motion), such that the
Third Revised Claims are not and will not be barred by operation of the 120-day time limit in 8
Del, C. § 280(a)(4);

6. Altaba shail not plead, assert or argue that the 120-day period set forth in 8 Del.

C. § 280(a)(4) has expired in connection with future claims by the Service associated with tax

year 2020 or any subsequent tax year;

 

 
Case 1:20-cv-00813-LPS Document 53 Filed 10/27/20 Page 2 of 4 PagelD #: 1250

7. Based on the agreement between the United States and Altaba, as set forth in the
Motion, Altaba shall retain the “Agreed Security Amount”, as described in the Motion, and
subject to reduction as stated therein, to provide compensation for the Service’s claims against
Altaba, as contemplated by 8 Del. C. § 280(c)(1); |

8. Altaba shall retain the Agreed Security Amount in a separate account established
in Altaba’s name at U.S. Bank, with the understanding that the Agreed Security Amount will be
held in such account for purposes of satisfying the claims of the Service and released only as
described in the Motion;

9, Except as stated in the Motion or as may be directed by further order of this
Court, Altaba shall not remove any portion of the Agreed Security Amount from such account;

10. Nothing in this Order precludes or limits Altaba’s board of directors from making
interim or final distributions to Altaba’s stockholders as contemplated by the Petition; provided
that such distributions do not reduce the Agreed Security Amount except as permitted in
paragraph 26 of the Motion and provided that Altaba first receives approval, if required, from the
Delaware Court of Chancery prior to making any such interim or final distributions;

11. | There being no other claims pending before this Court relating to the Service’s
holdback claim, this action, insofar as it relates to the Service’s holdback claim, is hereby
dismissed, provided that either party may petition this Court to enforce the terms of this Order,
but only as expressly permitted in the Motion;

12. This Order is without prejudice to the tax-related indemnification claims asserted
by Verizon Communications Inc. and Oath Holdings Ine. (collectively, “Verizon”) against
Altaba; nothing in this Order binds Verizon, or precludes or limits any claims or arguments that

Verizon may assert regarding any security that Verizon may seek for its tax-related

 
Case 1:20-cv-00813-LPS Document 53 Filed 10/27/20 Page 3 of 4 PagelD #: 1251

indemnification claims against Altaba; this Order does not, and is not intended to, constitute a
judicial finding or determination as to, or evidence of, the amount of security, holdback, or
provision sufficient to compensate the Service for Altaba’s federal tax liabilities and Altaba
agrees that it will not introduce, cite or rely upon the Order as evidence of, or as a basis for, the
amount of the security, holdback, or provision sufficient to compensate for Verizon’s tax-related
indemnification claims; and this Order in no way operates, or is intended to operate, to preclude,
limit or moot Verizon’s tax-related indemnification claims under res judicata, collateral estoppel,
law of the case, or other legal doctrine; for the avoidance of doubt, this Order does not restrict
any litigant’s ability to (i) introduce, cite or rely upon the Order for purposes of establishing the
amounts Altaba is required to hold as security for the Service’s claims in any subsequent
proceedings, and (ii) subject to compliance with applicable, court rules and applicable rules of
evidence, introduce, cite or rely upon the agreement of the United States set forth in the Motion,
as well as any statements made by counsel for the United States or counsel for the Service, orally
or in writing, as evidence of, or as a basis for, the amount of the security, holdback, or provision
sufficient to compensate for Verizon’s tax-related indemnification claims.

13. In light of the Court’s dismissal of the Service’s holdback claim in accordance
with paragraph 11, and the Court’s ruling in paragraph 12 that this Order is without prejudice to
any claims or arguments that Verizon may assert with respect to its tax-related indemnification
claims against Altaba, the Court remands Verizon’s tax-related indemnification claims to the
Delaware Court of Chancery for further proceedings; and

14, The Clerk of the Court is directed to submit the attached letter and file to the

Delaware Court of Chancery.

 
Case 1:20-cv-00813-LPS Document 53 Filed 10/27/20 Page 4 of 4 PagelD #: 1252

tefl

HONORABLIE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

 

 
